Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
While monitoring inmate telephone calls, a correction officer overheard petitioner conversing with an unknown individual about smuggling something into the correctional facility. As a result, petitioner was charged in a misbehavior report with smuggling and was found guilty of the charge at the conclusion of a tier III disciplinary hearing. After the determination was *1002affirmed on administrative appeal, he commenced this CPLR article 78 proceeding.
Subsequent to petitioner’s commencement of the instant proceeding, the adverse disciplinary determination was reversed and all references thereto were expunged from his institutional record. As petitioner has received all the relief to which he is entitled, the proceeding is now moot and the petition is dismissed (see Matter of Raqiyb v Goord, 18 AD3d 1048 [2005]; Matter of Butler v Friot, 17 AD3d 894 [2005]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.